Citation Nr: 0922740	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990 
and from January 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2008, the Board remanded the issues of service 
connection for gastritis and low back pain for additional 
development and due process concerns.  In February 2009, the 
RO granted service connection for chronic lumbar strain with 
back pain and intermittent radiation of pain to the right 
leg.  Therefore, the issue of service connection for low back 
pain is no longer on appeal.  Regarding the issue of service 
connection for gastritis, the Board is satisfied that there 
has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDING OF FACT

Gastritis did not have its onset during active service or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
gastritis have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having gastroesophageal reflux disease 
(GERD).  Therefore, the first requirement for service 
connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
GERD is related to service.  The Veteran had two periods of 
service, the first from July 1986 to July 1990 and the second 
from January 2004 to October 2004.  During the first period 
of service, the Veteran was treated for stomach pain in April 
1987.  He was diagnosed as having a reaction to medication.  
The May 1990 separation examination reported no G-U system 
abnormalities.  Following his first period of service, the 
Veteran received treatment for GERD in July 1996.  During the 
second period of service, there was no documented treatment 
for any gastrointestinal (GI) problems.  

During a post-service October 2005 VA examination, the 
Veteran underwent an upper GI examination that showed hiatal 
hernia, but no apparent esophagitis and was otherwise a 
negative upper GI examination.  He was diagnosed as having 
hiatal hernia with esophageal B-ring and no GERD.  In June 
2007, the Veteran was treated for complaints of frequent 
heartburn with nocturnal symptoms.  He was diagnosed as 
having hiatal hernia/GERD.  In October 2008, pursuant to the 
Board's remand, the Veteran was afforded a VA examination, 
during which he was diagnosed as having GERD associated with 
dysphasia and pyrosis.  In a November 2008 addendum, the VA 
examiner opined after reviewing the claims file that there 
was not enough evidence or documentation to support an 
opinion that the Veteran had GERD or gastritis during service 
and, therefore, it was less likely than not that GERD or 
gastritis had their onset in service or were related to any 
documented inservice disease or injury.  In offering that 
opinion, the examiner specifically noted that there were no 
notations of treatment for GERD or gastritis noted service 
treatment records and the Veteran did not report any related 
complaints on medical history forms completed at the 
beginning and end of his last period of service.  

The medical evidence shows that the Veteran was not diagnosed 
with GERD until about 6 years following his first period of 
service.  The time lapse between service and any documented 
evidence of treatment can be considered, along with other 
factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Of significance, the Veteran was not 
treated for GERD or gastritis during either period of 
service.  During the first period of service, the Veteran was 
treated for stomach pain, but he was diagnosed as having a 
reaction to medication.  There is no competent medical 
evidence showing that this episode is related to his post-
service diagnosis of GERD.  Furthermore, the October 2008 VA 
examiner provided a definitive opinion in the November 2008 
addendum that the Veteran's current GI condition was not 
related to service or to any documented inservice disease or 
injury.  As the examiner provided rationale and cited to 
specific evidence in the file as support for his opinion, it 
is found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's gastritis 
to service and the medical evidence of record does not 
otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2005.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for gastritis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


